Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


 Craig DeAllen Davison, Appellant                      Appeal from the 188th District Court of
                                                       Gregg County, Texas (Tr. Ct. No. 45,860-
 No. 06-19-00092-CR         v.                         A). Opinion delivered by Justice Burgess,
                                                       Chief Justice Morriss and Justice Stevens
 The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Craig DeAllen Davison, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED APRIL 2, 2020
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk